Giovenco v Abeshouse (2016 NY Slip Op 00930)





Giovenco v Abeshouse


2016 NY Slip Op 00930


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2015-05295
 (Index No. 2703/13)

[*1]Amber Giovenco, et al., appellants, 
vEvelyn Abeshouse, et al., defendants, Lillian DeRosa, respondent.


Sacco & Fillas, LLP, Astoria, NY (Albert R. Matuza, Jr., of counsel), for appellants.
Picciano & Scahill, P.C., Westbury, NY (Francis J. Scahill and Andrea E. Ferrucci of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Galasso, J.), entered April 23, 2015, as granted that branch of the motion of the defendant Lillian DeRosa which was for summary judgment dismissing the complaint insofar as asserted against her.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The defendant Lillian DeRosa established her prima facie entitlement to judgment as a matter of law dismissing the complaint insofar as asserted against her by demonstrating that her vehicle never made contact with the plaintiff Amber Giovenco (see Alvarez v Prospect Hosp.,  68 NY2d 320, 324). In opposition, the plaintiffs failed to raise a triable issue of fact (see id.  at 324). Accordingly, the Supreme Court properly granted that branch of DeRosa's motion which was for summary judgment dismissing the complaint insofar as asserted against her.
MASTRO, J.P., LEVENTHAL, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court